DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "output is related non-linearly to said parameters" in lines 8-9.  This limitation is rendered unclear and indefinite. Examiner does not understand this limitation and nothing in the specification seems to explain it in any more detail. It will be interpreted as parameters being fed into the procedure and analyzed to determine an output, further explanation is required to clear out this claimed language. 
	Claims 2-5 are rejected based on their dependency on claim 1.
Claim 6 recites the limitation "characterizing said parent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. With this claim being dependent on claim 5 and claim 5 reciting an “or” limitation between the parent and sibling, if one were to select sibling in claim 5, then claim 6 would have improper dependency. Examiner suggests clearly claiming that a parent is chosen to overcome this rejection.
	Claims 7-18 are rejected based on their dependency on claim 1.
Claim 19 recites the limitation "output is related non-linearly to said parameters" in lines 8-9.  This limitation is rendered unclear and indefinite. Examiner does not understand this limitation and nothing in the specification seems to explain it in any more detail. It will be interpreted as parameters being fed into the procedure and analyzed to determine an output, further explanation is required to clear out this claimed language. 
	Claims 20-22 are rejected based on their dependency on claim 19.
Claim 23 recites the limitation "body-mass-index of said sibling" in line 2.  There is insufficient antecedent basis for this limitation in the claim. With this claim being dependent on claim 19 and claim 19 reciting an “at least one of” limitation between the parent and sibling, if one were to select parent in claim 19, then claim 23 would have improper dependency. Examiner suggests clearly claiming that a sibling is chosen to overcome this rejection.
Claim 24 recites the limitation "body-mass-index of a father" in line 2.  There is insufficient antecedent basis for this limitation in the claim. With this claim being dependent on claim 19 and claim 19 reciting an “at least one of” limitation between the parent and sibling, if one were to select parent in claim 19, then claim 24 would have improper dependency. Examiner suggests clearly claiming that a parent is chosen to overcome this rejection.
	Claims 25 is rejected based on their dependency on claim 19.
Claim 26 recites the limitation "output is related non-linearly to said parameters" in lines 10-11.  This limitation is rendered unclear and indefinite. Examiner does not understand this limitation and nothing in the specification seems to explain it in any more detail. It will be interpreted as parameters being fed into the procedure and analyzed to determine an output, further explanation is required to clear out this claimed language. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6, 23, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 recites the limitation “characterizing said parent" With this claim being dependent on claim 5, and claim 5 reciting an “or” limitation between a parent and a sibling, if a sibling was chosen, claim 6 would improperly depend on claim 5 and therefore render that claim optional. Examiner will interpret claim 6 as if reciting the step of selecting a parent and suggests amending to clarify. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 recites the limitation “body-mass-index of said sibling" With this claim being dependent on claim 19 and claim 19 reciting an “at least one of” limitation between the parent and sibling, if a parent was chosen, then claim 23 would improperly depend on claim 19 and therefore render that claim optional. Examiner will interpret claim 6 as if reciting the step of selecting a parent and suggests amending to clarify. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 24 recites the limitation “body-mass-index of a father" With this claim being dependent on claim 19 and claim 19 reciting an “at least one of” limitation between the parent and sibling, if a sibling was chosen, then claim 24 would improperly depend on claim 19 and therefore render that claim optional. Examiner will interpret claim 6 as if reciting the step of selecting a parent and suggests amending to clarify. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 19, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (Step 2a, prong 1 of 2019 PEG- method of organizing human activity). The claimed limitations obtain a plurality of parameters, feed them into an algorithm, and receive on output of a likelihood that a subject is expected to develop obesity, but does not display or output the condition or results of the method in a practical application as required by step 2a, prong 2, hence the user does not receive the results of the recited steps. The recited limitations are processed under the broadest reasonable interpretation, covers performance of limitations, then under certain methods of organizing human activity. Nothing in the claims precludes the steps from being performed by a human using a generic computer component.
Examiner states that the claims recite a judicial exception, but are not integrated into a practical application (Step 2b of 2019 PEG). In particular the steps of the claim do not recite any additional element that is required for the claim to be performed, moreover the steps of the claims add insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05 (g)). Therefore, the claims do not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited. Dependent claims 2-18 and 20-25 do not integrate the abstract idea into a practical application. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 15, 18-22, and 24-26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0358510 Saavedra et al., hereinafter “Saavedra”.
Regarding claim 1, Saavedra discloses a method of predicting likelihood for childhood obesity (Para 14-15; a method of predicting likelihood is the same as calculating childhood obesity risk, the higher the risk the higher the likelihood), comprising: obtaining a plurality of parameters, wherein at least a few of said parameters characterize an infant or toddler subject (Para 34-44); accessing a computer readable medium storing a machine learning procedure trained for predicting likelihoods for childhood obesity (Para 91 and 34; all algorithms have been trained); feeding said procedure with said plurality of parameters (Para 91); and receiving from said procedure an output indicative of a likelihood that said infant or toddler subject is expected to develop childhood obesity (Para 91), wherein said output is related non-linearly to said parameters (Para 91).
Regarding claim 2, Saavedra discloses said plurality of parameters (Para 34-44) comprises at least one parameter extracted from an electronic health record associated with said infant or toddler subject (Para 273).
Regarding claim 3, Saavedra discloses presenting to a user, by a user interface, a questionnaire and a set of questionnaire controls (Para 269 discloses that the questionnaire can be filled out electronically, therefore via an interface), receiving a set of response parameters entered by said user using said questionnaire controls (Para 34-35 and 76), wherein said plurality of parameters comprises said response parameters (Para 76; these parameters are inputted as response parameters into the algorithm).
Regarding claim 4, Saavedra discloses said plurality of parameters (Para 34-44) comprises at least one parameter extracted from a body liquid test applied to said infant or toddler subject (Para 305; blood sampling draws).
Regarding claim 5, Saavedra discloses said plurality of parameters (Para 34-44) comprises at least one parameter characterizing a parent or a sibling of said infant or toddler subject (Para 34).
Regarding claim 6, Saavedra discloses said at least one parameter characterizing said parent comprise a parameter extracted from a body liquid test applied to said parent or sibling (Para 35 and 305; biological information of the mother is collected, and blood sampling is disclosed for parent and infant).
Regarding claim 7, Saavedra discloses said plurality of parameters comprises at least one parameter extracted from a diagnosis previously recorded for said subject (Para 47; personal history of obesity).
Regarding claim 9, Saavedra discloses said infant or toddler subject is less than two years of age (Para 47; the risk is calculated within the first 2 years of age).
Regarding claim 10, Saavedra discloses said infant or toddler subject is not obese (Para 247 discloses that the output discloses the percent chance of the child becoming obese, indicating that the child is not obese).
Regarding claim 11, Saavedra discloses said infant or toddler subject has a normal weight (Para 76 discloses that the output generated discloses the percent chance of the child becoming overweight, indicating that the child is a normal weight at measurements).
Regarding claim 12, Saavedra discloses said plurality of parameters comprises a weight-for-length score of said infant or toddler subject (Table 1 discloses parameters associated with obesity, one of which is the weight for length measurement, also see Para 284).
Regarding claim 13, Saavedra discloses said plurality of parameters comprise a weight of said infant or toddler subject at age of from about 4 to about 6 months, a weight of said infant or toddler subject at age of from about 12 to about 16 months, and a weight of said infant or toddler subject at age of from about 18 to about 22 months (Para 128 and 136 discuss that the weight is measured within a child’s first two years of life, through known developmental stages at which a baby is known to visit the pediatrician).
Regarding claim 15, Saavedra discloses said plurality of parameters (Para 34-44) comprises a parameter pertaining to a body-mass-index of a father of said infant or toddler subject (Para 147 and 154).
Regarding claim 18, Saavedra discloses said plurality of parameters comprises at least 10 of the parameters listed in Table 1.1 (Para 284, weight for length; Para 127 and 141, ethnicity or race; Para 128 and 136, weight checkup; Para 173, mothers BMI; Para 295 and Table 4, weight and length checkups at visits throughout the months until the 2 year checkpoint, this covers at least 10 parameters from Table 1.1).
Regarding claim 19, Saavedra discloses a method of predicting likelihood for childhood obesity (Para 14-15; a method of predicting likelihood is the same as calculating childhood obesity risk, the higher the risk the higher the likelihood), comprising: obtaining a plurality of parameters characterizing at least one of a parent and a sibling of an unborn subject (Para 34-44, see also abstract); accessing a computer readable medium storing a machine learning procedure trained for predicting likelihoods for childhood obesity (Para 91 and 34; all algorithms have been trained); feeding said procedure with said plurality of parameters (Para 91); and receiving from said procedure an output indicative of a likelihood that said unborn subject is expected to develop childhood obesity after birth (Para 91 and abstract), wherein said output is related non-linearly to said parameters (Para 91).
Regarding claim 20, Saavedra discloses said plurality of parameters (Para 34-44) comprises at least one parameter extracted from an electronic health record associated with said at least one of said parent and said sibling (Para 47 and 273).
Regarding claim 21, Saavedra discloses presenting to a user, by a user interface, a questionnaire and a set of questionnaire controls (Para 269 discloses that the questionnaire can be filled out electronically, therefore via an interface), receiving a set of response parameters entered by said user using said questionnaire controls (Para 34-35 and 76), wherein said plurality of parameters comprises said response parameters (Para 76; these parameters are inputted as response parameters into the algorithm).
Regarding claim 22, Saavedra discloses said plurality of parameters comprises at least one parameter extracted from a body liquid test applied to said at least one of said parent and said sibling (Para 35 and 305; biological information of the mother is collected, and blood sampling is disclosed for parent and infant).
Regarding claim 24, Saavedra discloses said plurality of parameters (Para 34-44) comprises a parameter pertaining to a body-mass-index of a father of said unborn subject (Para 147 and 154).
Regarding claim 25, Saavedra discloses said plurality of parameters comprises at least 10 of the parameters listed in Table 1.2 (Para 127 and 141, ethnicity or race; Para 128 and 136, weight checkup; Para 173, mothers BMI; Para 35 discusses the mothers biological and demographic information, Para 1147 and 154; discusses fathers BMI, this covers at least 10 parameters from Table 1.2).
Regarding claim 26, Saavedra discloses a method of predicting likelihood for childhood obesity (Para 14-15; a method of predicting likelihood is the same as calculating childhood obesity risk, the higher the risk the higher the likelihood), comprising: presenting on a user interface a questionnaire and a set of questionnaire controls (Para 269 discloses that the questionnaire can be filled out electronically, therefore via an interface), and receiving from said user interface a set of response parameters entered using said questionnaire controls (Para 34-35 and 76), wherein said set of response parameters characterizes an infant or toddler subject (Para 76; these parameters are inputted as response parameters into the algorithm, see also Para 34-44); accessing a computer readable medium storing a machine learning procedure trained for predicting likelihoods for childhood obesity (Para 91 and 34; all algorithms have been trained); feeding said procedure with said set of parameters (Para 91); and receiving from said procedure an output indicative of a likelihood that said infant or toddler subject is expected to develop childhood obesity (Para 91), wherein said output is related non-linearly to said parameters (Para 91).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358510 Saavedra et al., hereinafter “Saavedra”, in view of NPL Hammond et al., hereinafter “Hammond”.
Regarding claim 8, Saavedra discloses said plurality of parameters (Para 34-44). 
Saavedra does not disclose at least one parameter indicative of a pharmaceutical prescribed for said infant or toddler subject.
However, Hammond discloses a method for predicting obesity in children (Page 1, “methods and findings”; using a trained algorithm) and teaches at least one parameter indicative of a pharmaceutical prescribed for said infant or toddler subject (Page 5, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the parameter as being a pharmaceutical prescribed as taught by Hammond, in the invention of Saavedra, in order to analyze whether or not the child is at risk for obesity (Hammond; Page 5, lines 4-9).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358510 Saavedra et al., hereinafter “Saavedra”, in view of NPL Ziauddeen et al., hereinafter “Ziauddeen”.
Regarding claim 14, Saavedra discloses said plurality of parameters (Para 34-44). 
Saavedra does not disclose a parameter pertaining to a body-mass-index of a sibling of said infant or toddler subject.
However, Ziauddeen discloses a method of using an algorithm (Page 8, “Model presentation”, lines 1-4) for predicting childhood obesity (Page 1, “Summary”) and teaches a parameter pertaining to a body-mass-index of a sibling of said infant or toddler subject (Table 3 that discloses parameters of siblings, one of which are BMI).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the parameter as being a BMI of a sibling as taught by Ziauddeen, in the invention of Saavedra, in order to analyze whether or not the child is at risk for obesity (Ziauddeen; Page 6, lines 4-11).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358510 Saavedra et al., hereinafter “Saavedra”, in view of WO 2018/124831 Ahn et al., hereinafter “Ahn”.
Regarding claim 16, Saavedra discloses said plurality of parameters (Para 34-44). 
Saavedra does not disclose a result of a hemoglobin concentration test applied to said infant or toddler subject.
However, Ahn discloses method for predicting obesity (Para 1) and teaches a result of a hemoglobin concentration test applied to said subject (Para 170 and 174).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the parameter as being a hemoglobin concentration as taught by Ahn, in the invention of Saavedra, in order to analyze whether or not the child is at risk for obesity (Ahn; Para 174).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0358510 Saavedra et al., hereinafter “Saavedra”, in view of NPL Pinto et al., hereinafter “Pinto”.
Regarding claim 17, Saavedra discloses said wherein said plurality of parameters (Para 34-44). 
Saavedra does not disclose a result of a mean platelet volume test applied to said infant or toddler subject.
However, Pinto discloses a method of relation to obesity (Abstract) and teaches a result of a mean platelet volume test applied to said infant or toddler subject (“Introduction” and “Results, section Mean Platelet Volume”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the parameter as being a Mean Platelet Volume as taught by Pinto, in the invention of Saavedra, in order to analyze whether or not the child is at risk for obesity given that MPV is higher in obese individuals (Pinto; “Results, section Mean Platelet Volume”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792